United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 29, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60914
                          Summary Calendar



TAJUDDIN PYARALI SURANI; LAILA TAJUDDIN SURANI; ZOHRA
TAJUDDIN SURANI; NAILA SURANI,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A76 775 586
                                 A76 775 587
                                 A76 775 588
                                 A76 775 589
                        --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Tajuddin Pyarali Surani, Laila Tajuddin Surani, Zohra

Tajuddin Surani, and Naila Surani petition for review of an order

of the Board of Immigration Appeals (BIA) affirming the

immigration judge’s (IJ’s) decision to deny their applications

for asylum, and withholding of removal under the Immigration and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60914
                                -2-

Nationality Act (INA), and withholding of removal under the

Convention Against Torture (CAT).

     The Suranis contend that the BIA’s procedure of summarily

affirming the IJ’s decision without opinion violated their due

process rights.   This argument is without merit.   Soadjede v.

Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).

     The Suranis also assert that the IJ overlooked their showing

of past persecution and so erroneously held them to the “more

likely than not” standard of 8 C.F.R. § 208.16(b)(1)(iii).     The

three incidents outlined in the Suranis’ testimony before the IJ

do not constitute past persecution.   See Mikhael v. INS, 115 F.3d

299, 304 & n.4 (5th Cir. 1997).   Hence, the record does not

compel a conclusion contrary to the BIA’s determination.

See Carbajal-Gonzalez v. INS, 78 F.3d 194, 195 (5th Cir. 1996).

     PETITION DENIED.